Citation Nr: 1241555	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a posttraumatic lumbar spine disability with degenerative arthritis and disc bulge.

2.  Entitlement to a rating in excess of 10 percent for residuals of an epigastric hernia with residual scar.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied increased ratings for the service-connected disabilities on appeal.  The matter has since been transferred to the RO in Detroit, Michigan.

A video conference hearing was held in November 2010 with the Veteran in Battle Creek, Michigan, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues on appeal were then remanded in December 2010 for additional development.  That development has been completed, and the case returns to the Board for further review.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion of at least 40 degrees; ankylosis has not been demonstrated.

2.  The Veteran has peripheral neuropathy of the bilateral lower extremities attributable to his lumbar spine disability which results in impaired sensation, reduced motor strength, and diminished reflexes.

3.  The Veteran's epigastric hernia residuals are manifested by mild stomach discomfort and a feeling of hunger; pyrosis, dysphagia, regurgitation, nausea, and vomiting are not present.  

4.  The Veteran's residual hernia scar is deep, with pain occurring every 2 or 3 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a posttraumatic lumbar spine disability with degenerative arthritis and disc bulge have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a separate 10 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8523 (2011).

3.  The criteria for a separate 10 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8523 (2011).

4.  The criteria for a rating in excess of 10 percent for residuals of an epigastric hernia with residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2011), 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in May 2008.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back condition and epigastric hernia residuals.  

The Board notes that the Veteran reported flare-ups of his back condition during his most recent VA examination in January 2011.  When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  However, during his examination, the Veteran was unable to describe factors which triggered or precipitated his flare-ups.  Therefore, it would be impractical to attempt to arrange an examination of the Veteran during such a flare-up.  Notably, the January 2011 examination included findings based on repetitive motion, and VA treatment records generated during the period on appeal have been obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

B.  Lumbar Spine Disability

1.  Rating Criteria

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5242 for his lumbar spine disability.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, the Veteran filed his claim in April 2007.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Neurologic abnormalities are to be rated separately.  Diagnostic Code 8523 pertains to paralysis of the peroneal nerve.  Under this provision, mild incomplete paralysis warrants a 0 percent disability evaluation; moderate incomplete paralysis warrants a 10 percent disability evaluation; and severe incomplete paralysis warrants a 20 percent disability evaluation.  A 30 percent disability rating is warranted for complete paralysis, where complete dorsal flexion of the foot is lost.  See 38 C.F.R. § 4.124a, DC 8523.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

2.  Evidence

VA treatment records dated July 2007 show the Veteran complained of chronic back pain with intermittent radicular symptoms in the past.  Since May 2007, he had experienced exacerbated low back pain and left-sided radicular symptoms in the S1 distribution.  He denied any lower extremity weakness, bowel changes, or bladder changes.  On examination, the Veteran's active range of motion of the lumbar spine was "fair."  There was tenderness over the left sciatic notch area.  There was no muscle atrophy or increased tone in either lower extremity, though spasms were present in the left hamstring.  Lasegue's sign was positive on the left side at 80 degrees.  The Veteran's gait was normal, but heel walking caused pain in the left lower extremity.  Sensation and reflexes were intact.  An x-ray revealed disc narrowing at L3-4 and L4-5.  An MRI revealed disc disease at L4-5 and L5-S1, with mild spinal stenosis.

In August 2007, the Veteran reported pain in the bilateral buttock area, low back, and legs.  He also had numbness and cramping in both legs, and numbness in his left little toe.  He rated low back pain as 5/10 to 6/10 in severity.  Bending, lifting, or walking intensified his symptoms.  Range of motion measurements for active motion were recorded.  The Veteran had 40 degrees of flexion with increased pain.  Extension was 20 degrees.  Lateral flexion and rotation were both 30 degrees bilaterally.  The Veteran had a flexed posture.  Straight leg raising at 50 degrees resulted in tightness of the bilateral hamstrings.

The Veteran underwent a VA examination in December 2007.  He reported treating his condition with physical therapy, traction, and medication.  However, his response to this treatment was poor.  His back condition resulted in pain, spasms, weakness, stiffness, decreased motion, and fatigue.  He denied a history of urinary or fecal incontinence, but experienced numbness, paresthesias, and weakness in the lower extremities.  Pain was rated as 3/10 to 4/10 in severity, and radiated from the back down to both legs.  The Veteran reported weekly flare-ups of his condition precipitated by activity such as reaching, twisting, and prolonged sitting or standing.  He denied a history of incapacitating episodes.  He used a cane for walking, and stated that he could walk for no more than a few yards.  On examination, there was guarding, spasm, pain, tenderness, and weakness associated with the thoracic sacrospinalis.  The Veteran's posture was normal, but some lumbar flattening was present.  Motor strength was 4/5 in the lower extremities, and muscle tone was normal.  Sensation to light touch was 1/2, and knee and ankle jerk reflexes were 1+.  Ankylosis of the lumbar spine was not present.  Forward flexion was 90 degrees and extension was 20 degrees.  Lateral flexion was 20 degrees bilaterally, and rotation was 25 degrees bilaterally.  There was pain throughout the range of motion in all vectors.  Measurements were the same on both active and passive motion.  Lasegue's sign was positive bilaterally.  Heel and toe walking could not be assessed to the Veteran's blindness and the size of the room.  The examiner stated that the Veteran's condition prevented sports activities.  Chores, shopping, exercise, recreation, and traveling were moderately affected.  Bathing, dressing, toileting, and grooming were mildly affected.

VA treatment records dated January 2010 show the Veteran complained of back pain rated as 10/10 in severity.  After treatment with Vicodin and Flexeril, pain decreased to 3/10.  Additional records show the Veteran reported weakness in the left lower extremity.  

The Veteran testified at a Board hearing in November 2010.  He stated that he had treated his back condition with medication, including Vicodin, for over 20 years.  He stated that he was not medicated at the time of his examination.  He stated that changes in weather caused his condition to flare-up.  Sometimes his condition increased in severity for months at a time.  He had difficulty with getting out of bed, dressing, and bending.  He testified that about twice per year, his condition became so severe that he was hunched over for about 2 months.  

The Veteran underwent an additional VA examination in January 2011 for the spine and peripheral nerves.  He reported constant left-sided lumbar pain which radiated to the right side of the spine and right buttock.  The Veteran described the pain as excruciating.  He also had low back stiffness and spasms.  Pain was described as sharp, and could be precipitated by any activity, including sneezing or washing dishes.  He also had stiffness, weakness, and decreased motion associated with the lumbar spine.  He could squat to his knees but could not bend.  He had pain in the right buttock with numbness and tingling that radiated along the posterior aspect of the bilateral legs to the toes.  Prolonged weight bearing and cold weather resulted in increased back pain.  He treated his condition with Vicodin and other medication as needed.  Notably, the Veteran denied taking any medication prior to the examination.  He experienced flare-ups several times per week which lasted 1 or 2 days, but could not identify specific triggers for these flare-ups.  These caused increased pain and function limitation, and he ambulated with a cane during a flare-up.  At times, he was confined to a bed due to his back condition, but was not evaluated at an emergency room.  The Veteran denied a history of urinary or fecal incontinence.  

On examination, the Veteran had a stooped posture and antalgic gait.  Some lumbar flattening was present.  No ankylosis was present.  There was spasm, weakness, and pain associated with the thoracic sacrospinalis.  Forward flexion of the lumbar spine was 70 degrees, limited by pain to 60 degrees following repetition.  Extension was 10 degrees, lateral flexion was 20 degrees, and rotation was 20 degrees.  These motions were not additionally limited following repetitive motion.  Knee and ankle jerk reflexes were 1+.  Vibration and light touch sense was decreased in the bilateral toes, reflecting impairment of the peroneal nerves.  Motor strength was 4/5 in the lower extremities.  Lasegue's sign was positive bilaterally.  Notably, the Veteran had difficulty getting up from a chair, ascending and descending the examination table, and sitting for prolonged periods.  X-rays revealed disc space narrowing with osteophytes at L4-L5 and L5-S1.  There was moderate facet arthropathy at these levels, with mild osteophytes at multiple other levels.  Electromyography testing of the bilateral lower extremities showed normal findings indicating no radicular change.  Nonetheless, the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities, which was likely due to his lumbar spine condition.  The presence of neuralgia was noted.

VA treatment records dated September 2011 show the Veteran had mobility issues due to his lumbar spine condition, which were compounded by his vision loss.

3.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back condition.  As noted above, a higher 40 rating under the General Rating Formula is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  In this case, ankylosis has not been demonstrated at any time during the period on appeal, and forward flexion was at least 40 degrees, even when accounting for pain and other limiting factors.

In addition, the record does not reflect any incapacitating episodes.  Although the Veteran testified that there were instances in which his back condition kept him in bed, there is no evidence that bed rest was prescribed by a physician.  Therefore, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.

However, the Board has also considered separate ratings for neurologic abnormalities.  In this case, the January 2011 VA examiner specifically concluded that the Veteran's bilateral peripheral neuropathy of the lower extremities was related to his lumbar spine condition.  Findings were identical for both lower extremities, and included diminished sensation, motor strength of 4/5, and reflexes of 1+.  The Veteran himself reported pain, numbness and tingling in his legs, and the examiner noted that neuralgia was present.  Neuralgia, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Given the documented impairment of sensation, motor strength, and reflexes, the Veteran's neuropathy is consistent with a "moderate" level of incomplete paralysis.  Therefore, a 10 percent rating under Diagnostic Code 8523 is warranted for each lower extremity.

Higher 20 percent ratings are not warranted, however.  Sensation to position sense and pinprick were intact, motor strength was not below 4/5, and reflexes were not totally absent.  Therefore, the Veteran's neuropathy does not result in a "severe" level of incomplete paralysis consistent with a higher rating.

The Veteran did not report any bowel or bladder incontinence, so separate ratings for those disabilities are not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  The January 2011 VA examiner also recorded the fact that the Veteran had difficulty getting up from a chair, ascending and descending the examination table, and sitting for prolonged periods.  The Board has considered these findings and the Veteran's own statements made in support of his appeal.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  That is, the assigned 20 percent for the Veteran's lumbar spine, viewed collectively with the separate 10 percent ratings for each lower extremity, adequately contemplates the Veteran's overall functional impairment.

C.  Residuals of Epigastric Hernia with Residual Scar

The Veteran is currently assigned a 10 percent rating for his residuals of an epigastric hernia under Diagnostic Code 7339-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Because the Veteran's service-connected disability includes the residual scar in addition to the hernia itself, the Board will evaluate the Veteran's disability under the applicable rating criteria for both hernias and scars.

1.  Rating Criteria for Hiatal Hernia

Diagnostic Code 7339 addresses the rating criteria for ventral hernias.  As noted by the Board in its December 2010 remand, the Veteran's condition is more closely approximated by Diagnostic Code 7346, which addresses hiatal hernias.

Specifically, pursuant to Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).


2.  Evidence

The Veteran underwent a VA examination in December 2007.  There was no history of vomiting, nausea, dysphagia, pyrosis, regurgitation, hematemesis, or esophageal dilation.  The Veteran reported difficulty with swallowing pills.  He also had epigastric pain with increasing severity and frequency.  He noted that he had to hold his abdomen when sneezing to prevent pressure in the epigastric area.  The examiner also noted a history of hemorrhoids.  On examination, there were no signs of anemia.  An abdominal sonogram revealed benign findings.  The examiner stated that there were mild effects on the Veteran's feeding activities.

VA treatment records dated January 2010 show the Veteran denied any current gastrointestinal complaints.  

The Veteran testified at a Board hearing in November 2010.  He reported feeling discomfort as a result of his hernia residuals.  He described it as akin to feeling like he is hungry.

Another VA examination was performed in January 2011.  The Veteran reported mild discomfort after eating.  This occurred "a couple times per month."  He denied any nausea or vomiting.  There were no changes in bowel patterns.  The Veteran was not presently taking medications, but reported that he had used Maalox in the past with resolution of his symptoms.  He did not lie down immediately after eating and usually remained upright for about an hour.  On examination, the abdomen was benign, round, and soft.  Normoactive bowel sounds were present in all four quadrants.  There was no tenderness, rigidity, or guarding.  An abdominal ultrasound revealed diffuse fatty infiltrative changes in the liver, but was otherwise unremarkable.

3.  Analysis

Based on the evidence of record, the Board finds that a compensable rating under Diagnostic Code 7346 is not warranted.  As noted above, a 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  Those symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  In this case, there is no history of any of those symptoms, and they were not present on examination.  The Veteran reports difficulty swallowing pills, having mild discomfort following meals, and a feeling of hunger.  The discomfort occurred only a couple times per month.  Collectively, these symptoms reflect a low level of impairment that would be inconsistent with a 10 percent rating under Diagnostic Code 7346, which contemplates the more serious symptoms identified above.

4.  Rating Criteria for Scars

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the old criteria.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters). A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

5.  Evidence

The Veteran underwent a VA examination in December 2007.  He had an abdominal scar which measured 10.5 cm by .7 cm, which was noted to be soft, non-tender, and well-healed.

The Veteran testified at a Board hearing in November 2010.  He reported feeling a lot of pain on the right side of his scar.  He described it as "someone pricking him with a bunch of needles."  He experienced that every 2 or 3 months.  Each episode lasted a few minutes.

Another VA examination was conducted in January 2011.  The Veteran again reported a needle-like sensation along the right side of his scar.  He also experienced a "dull feeling" which lasted up to a day.  On examination, the scar measured 9 cm by .4 cm. The total area was less than 6 sq. in.  The scar was deep but not painful.  There was some diminished sensation over the scar but not in the surrounding tissue.  There was no inflammation, edema, keloid formation, or other disabling effects.  The scar did not affect daily activities.  

6.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's residual epigastric hernia scar.  Examinations revealed the scar to be stable and non-tender.  There was no limitation of motion associated with the scar.  Therefore, ratings under Diagnostic Codes 7802 through 7805 are not warranted.  The scar is deep, but only covers an area less than 6 sq. in.  A higher rating under Diagnostic Code 7801 requires deep scars which cover at least 12 sq. in.

Again, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as stomach discomfort and pain associated with his scar.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  Notably, while the Veteran reported a painful, needle-like sensation associated with this scar, this only occurred every 2 or 3 months for a period of minutes.  The relative infrequency of this symptom does not warrant a compensable rating for a painful scar as contemplated by the rating schedule.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back condition and epigastric hernia residuals with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  His back pain, limited range of motion, neurologic abnormalities, stomach discomfort, and deep scar are all contemplated by the rating schedule.  That is, the Veteran's disabilities do not result in symptoms that are so far outside the established rating criteria to render them inadequate.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent for a posttraumatic back condition with degenerative arthritis and disc bulge is denied.

A separate 10 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for residuals of an epigastric hernia with residual scar is denied.


REMAND

At his November 2010 videoconference hearing, the Veteran testified that he last worked in 1984.  He stated that his back "couldn't take it" and that he had not been able to find employment since he left service due to his back.  

The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

2.  The RO/AMC should schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of these disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2012).

4.  After the requested development has been completed, the RO/AMC should adjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


